Orders, so far as appealed from, unanimously affirmed, each with ten dollars costs and disbursements to the respondent, with leave to plaintiff to serve an amended complaint with respect to said first and second causes of action within twenty days from service of a copy of order with notice of entry thereof; and with leave to the defendants Vought, Roosevelt and McNally and Atkinson to serve, on payment of said costs, answers to the complaint as amended or to the third cause of action. No opinion. Present — Martin, P. J., Glennon, Untermyer, Dore and Callahan, JJ.